Title: Abigail Adams to John Quincy Adams, 10 June 1778
From: Adams, Abigail
To: Adams, John Quincy



My Dear Son

June 10 1778


Tis almost four Months since you left your Native land and Embarked upon the Mighty waters in quest of a Foreign Country. Altho I have not perticuliarly wrote to you since yet you may be assured you have constantly been upon my Heart and mind.
It is a very dificult task my dear son for a tender parent to bring their mind to part with a child of your years into a distant Land, nor could I have acquiesced in such a seperation under any other care than that of the most Excellent parent and Guardian who accompanied you. You have arrived at years capable of improving under the advantages you will be like to have if you do but properly attend to them. They are talents put into your Hands of which an account will be required of you hereafter, and being possessd of one, two, or four, see to it that you double your numbers.
The most amiable and most usefull disposition in a young mind is diffidence of itself, and this should lead you to seek advise and instruction from him who is your natural Guardian, and will always counsel and direct you in the best manner both for your present and future happiness. You are in possession of a natural good understanding and of spirits unbroken by adversity, and untamed with care. Improve your understanding for acquiring usefull knowledge and virtue, such as will render you an ornament to society, an Honour to your Country, and a Blessing to your parents. Great Learning and superior abilities, should you ever possess them, will be of little value and small Estimation, unless Virtue, Honour, Truth and integrety are added to them. Adhere to those religious Sentiments and principals which were early instilled into your mind and remember that you are accountable to your Maker for all your words and actions. Let me injoin it upon you
to attend constantly and steadfastly to the precepts and instructions of your Father as you value the happiness of your Mother and your own welfare. His care and attention to you render many things unnecessary for me to write which I might otherways do, but the inadvertency and Heedlessness of youth, requires line upon line and precept upon precept, and when inforced by the joint efforts of both parents will I hope have a due influence upon your Conduct, for dear as you are to me, I had much rather you should have found your Grave in the ocean you have crossd, or any untimely death crop you in your Infant years, rather than see you an immoral profligate or a Graceless child.

You have enterd early in life upon the great Theater of the world which is full of temptations and vice of every kind. You are not wholy unacquainted with History, in which you have read of crimes which your unexperienced mind could scarcly believe credible. You have been taught to think of them with Horrour and to view vice as

a Monster of so frightfull Mein
That to be hated, needs but to be seen.

Yet you must keep a strict guard upon yourself, or the odious monster will soon loose its terror, by becomeing familiar to you. The Modern History of our own times furnishes as Black a list of crimes as can be paralleld in ancient time, even if we go back to Nero, Caligula or Ceasar Borgia. Young as you are, the cruel war into which we have been compelld by the Haughty Tyrant of Britain and the Bloody Emissarys of his vengance may stamp upon your mind this certain Truth, that the welfare and prosperity of all countries, communities and I may add individuals depend upon their Morals. That Nation to which we were once united as it has departed from justice, eluded and subverted the wise Laws which formerly governd it, sufferd the worst of crimes to go unpunished, has lost its valour, wisdom and Humanity, and from being the dread and terror of Europe, has sunk into derision and infamy.
But to quit political subjects, I have been greatly anxious for your safety having never heard of the Frigate since she saild, till about a week ago, a New York paper inform’d that she was taken and carried into Plimouth. I did not fully credit this report, tho it gave me much uneasiness. I yesterday heard that a French vessel was arrived at Portsmouth which brought News of the safe arrival of the Boston, but this wants confirmation. I hope it will not be long before I shall be assertaind of your safety. You must write me an account of your voyage, of your situation and of every thing entertaining you can recollect. Your Sister and Brothers are well. The last desire I would write for them, but I have not time by this opportunity. Your Sister I chide for her neglegence in this way. I have wrote several times to your papa, hope the Letters will not Miscarry. Let Stevens know his Mother and Friends are well.

Be assurd I am most affectionately yours.


Mr. Hardwick desires if such a thing as stocking weavers needles are to be had that Stevens or you would procure 2 thousand No. 6 and convey with any thing your pappa may have to send to me.

 